      Case 4:18-cr-06054-EFS         ECF No. 136   filed 10/24/19   PageID.2276 Page 1 of 3



1    John Gary Metro WSBN 37919
     719 Jadwin Avenue
2
     Richland WA. 99352
3    (509) 942-7011
     garymetro@outlook.com
4
     Attorney for Defendants Sami Anwar,
5
     Zain Research, LLC., Mid-Columbia Research L.L.C
6

7

8

9
                              UNITED STATES DISTRICT COURT
10                       FOR THE EASTERN DISTRICT OF WASHINTON
11

12

13   UNITED STATES OF AMERICA,                      Case No. 4:18-CR-6054-EFS
14                Plaintiff,
15
     vs.                                            DEFENDANTS’ JOINT EXHIBIT LIST
16
     SAMI ANWAR, ZAIN RESEARCH LLC, MID
17   COLUMBIA RESEARCH LLC.
18                Defendants
19

20    EXHIBIT    Brief Description
      NO.
21    1000       Deposition of Heather Ellingford
22    1001       Nand Complaint for Damages
      1002       Operating Agreement of Zain Research
23    1003       Business Share Purchase Agreement
      1004       August 9th, 2017 letter from Atty Riley to Anwar
24
      1005       Hashmi PI 1572 Alzheimer Nov. 2012
25    1006       Hashmi CV 2012
      1007       Hashmi PI 1572 Bipolar March 2013
26    1008       Hashmi PI 1572 Bipolar 10/4/2013
27    1009       Hashmi P1 1572 12/02/2013
      1010       Hashmi PI 1572 12/17/13
28    1011       Hashmi PI 1572 5/27/2014
      Case 4:18-cr-06054-EFS           ECF No. 136      filed 10/24/19    PageID.2277 Page 2 of 3



1     1012         Nand C.V. 4/11/2013
      1013         Nand PI 1572 Smoke Cessation Study 11-4-2013
2
      1014         Nand PI 1572 Cardio 12-7-2013
3     1015         Nand PI 1572 Diabetes Study
      1016         Nand P1 1572 Crones Disease 3-17-14
4                  Nand 1572 Rheumatoid Arthritis 12-4-14
5     1017         Megna CV 2017
      1018         Megna PI 1572 Braeburn
6     1019         Nand-Anwar Dispute Police Investigation August 2017
      1020         Hashmi Interview 2019
7
      1021         Landon Interview 2019
8     1022         Nand letter to Craig Tom Feb. 2018
      1023         Megna Application for 225
9     1024         Email Interchange Eisner Tom Withdrawal of application
10    1025         August 2017 Megna Target of DEA Investigation
      1026         January 24, 2018 written statement PI Braeburn, 2 signatures
11    1027         March 5, 2018 report of Ellingford Tires Slashed KPD Jared Gregg
      1028         March 26, 2018 report of tires slashed Ellingford KPD Avery Smith
12
      1029         March 26, 2018 DEA Agent Cole send KPD Kirk Isakson should things escalate
13    1030         April 26,2018 Slashed tires KPD John Greenhough
      1031         June 1, 2018 Slashed Tires KPD Remie Rees We have exhausted all leads
14    1032         June 21, 2018 Tires slashed again, no evidence KPD Zachariah Armitage
15
      1034         Email exchanges between DEA Agent Tom and Ellingford re Dr. Megna’s
                   interview for license to prescribe
16
                      Defendants incorporate by this reference all other Exhibits identified by the
17

18   United States.

19                    Discovery and investigation are ongoing; Defendant reserve the right to amend
20   this Exhibit List
21
                      Dated this the 24th day of October 2019.
22

23

24
                                                     By s/John Gary Metro
25

26                                                  719 Jadwin Ave.
                                                    Richland, WA 99352
27                                                  (509) 943-7011
28                                                  garymetro@outlook.com
      Case 4:18-cr-06054-EFS         ECF No. 136     filed 10/24/19    PageID.2278 Page 3 of 3



1
                             CERTIFICATE OF SERVICE
2

3      I hereby certify that on October 24, 2019 I electronically filed the foregoing to the Clerk of
       the Court using the CM/ECF system which will send notification to
4

5    the following:
                      Tyler Tornebene, Assistant United States Attorney.
6
                      Daniel Fruchter, Assistant United States Attorney
7

8
                                                       S/John Gary Metro
9                                                        John Gary Metro
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
